Citation Nr: 1521317	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for bilateral foot bunions.

2.  Service connection for sleep apnea, to include as secondary to a service-connected disability.

3.  Service connection for prostate cancer, to include as secondary to herbicide exposure.

4.  Service connection for erectile dysfunction, to include as secondary to prostate cancer.

5.  Service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

6.  Service connection for left finger and hand neuropathy, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1971 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim. The Board has reviewed the documents in both the paper claims file and the electronic claims files

The issue of entitlement to service connection for sleep apnea is dressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral foot bunion condition did not have onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service.

2.  There is insufficient evidence to show that the Veteran was exposed to Agent Orange or other herbicide agents during his active service.  

3.  The Veteran's prostate cancer did not have onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service

4.  The Veteran's erectile dysfunction did not have onset during the Veteran's active service, did not manifest during his active service, was not caused by his active service, and was not proximately due to or aggravated by a service-connected disability.

5.  The Veteran's diabetes mellitus, type II, did not have onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service.

6.  The Veteran's left finger and hand condition, claimed as left finger and hand neuropathy, did not have onset during the Veteran's active service, did not manifest during his active service, was not caused by his active service, and was not proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot bunions have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

2.  The criteria for service connection for right foot bunions have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

3.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).

4.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309(a), 3.310 (2014).

6.  The criteria for service connection for left finger and hand neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues decided in the instant decision, VA provided adequate notice in a letter sent to the Veteran in August 2011. 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant decision, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA and private treatment records in developing the claims.  

I.A. Duty to Assist: Service Treatment Records

The RO attempted to obtain records of the Veteran's military service.  Particularly, the RO sent a letter to the Veteran in August 2011 in order to obtain his STRs.  The RO also requested the STRs from the National Personnel Records Center (NPRC) in December 2010 (The RO had previously attempted to obtain the Veteran's STRs from the NPRC in October 1976).  In an August 2011 memorandum, VA made a formal finding of unavailability of the Veteran's STRs, detailing the exhaustive steps taken to obtain the Veteran's STRs.  Based on these actions, the Board concludes that relevant STRs either do not exist or further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(c).  

In cases where a veteran's STRs have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the claimant that he or she may provide alternative evidence to support the claim.  Id. at 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).

The Veteran was made aware of VA's attempts to procure his STRs in the August 2011 letter.  Also, in that letter, the RO provided the Veteran with a comprehensive list of evidence he could provide in lieu of those records.  The RO sent correspondence to the Veteran on a frequent basis asking for information needed to substantiate his claim.  The Board finds that these actions are consistent with the Court's guidance in Dixon and Washington.  

As mentioned above, in a case such as this, where it appears that the Veteran's STRS are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

I.B.  Duty to Assist: No Medical Examinations Warranted

Next, the Board acknowledges that VA did not provide examinations with regard to the Veteran's claims on appeal.  Nevertheless, the Board concludes that VA has no duty to provide examinations for the issues decided in the instant decision.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. §3.159(c) (4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no persuasive competent evidence indicating that the appellant's claimed disabilities decided herein may be associated with service aside from the appellant's assertions, which alone do not, under current case law, suffice to render a VA examination or opinion necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

Specifically, the Board finds that the record does not provide an indication of an association between service and the Veteran's claimed conditions decided in the instant decision.  Although the threshold for the third factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of association factor are the Veteran's claims and his notice of disagreement (NOD).  The Board finds that this does not rise to the threshold described in McLendon, and therefore concludes that VA has no duty to provide an examination regarding the Veteran's claims for service connection for a bilateral bunions, prostate cancer, erectile dysfunction, diabetes mellitus, and left finger and hand neuropathy.    

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, an appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including diabetes mellitus and organic diseases of the nervous system, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

It has been established that some offshore U.S. Navy and Coast Guard ships operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean. Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  Id.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, the evidence must show that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier. Id.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including DM, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board discusses the merits of each issue on appeal separately.  

II.A. Bilateral Foot Bunions

In his February 2012 NOD, the Veteran asserted that his bunions on his right and left feet were caused by wearing boots during service that were the wrong size.  

An October 2011 record documents a letter written by a VA podiatrist to the Veteran, indicating that the VA podiatry department no longer provided care for calluses.  He recommended the Veteran contact a private podiatrist.  In a subsequent VA podiatry note from that month, a nurse documents the Veteran presenting with pain from bunions under both great toes and both little toes.  A physical examination revealed thick, tender callouses bilaterally.  X-rays from April 2013 revealed mild bilateral hallux valgus deformities with mild bunion formations on the head of each great toe metatarsal, greater on the right.  The Board finds that these records satisfy the first element of service connection.  The evidence shows the existence of a bilateral foot bunion condition during the claim and appeal period.  

However, there is no objective evidence of an in-service incurrence or aggravation of a disease or injury related to a bunion condition.  Other than the Veteran's statements, there is no evidence of record that purports to connect bunions to active service.  

With regard to the Veteran's statements, specifically, his claim and NOD, the Board notes that the Veteran is making a lay statement pertaining to the cause of an orthopedic condition, i.e. the nexus between his current bunion condition and his active service.  

In this regard, there is no evidence that the Veteran has expertise in determining the cause of bunions.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007);  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Whether a bunion condition present many years after active service is due to boots that were too small, is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires medical expertise and knowledge.  Consequently, the Board finds that the Veteran's nexus opinion is not competent evidence.

Thus, in the absence of any evidence of in-service treatment, complaints, injury or onset of a bunion condition, and absent any competent evidence of a link between this condition and his active service, service connection for bilateral bunions cannot be awarded.  The preponderance of the evidence is against a finding that the Veteran suffered any injury or disease of his feet causally related to bunions during service, and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
II.B. Prostate Cancer

The Veteran contends that prostate cancer is related to exposure to herbicides, Agent Orange specifically, during service while stationed on the U.S.S. Richard E. Kraus.  In an August 2011 phone call with a VA agent, the Veteran alleged that his ship was within inland waterways in Vietnam during service.  However, the Veteran did not provide the dates he was at these locations.  Instead, he provided a document establishing that the U.S.S. Richard E. Kraus was in the inland waterways of Vietnam prior to the Veteran being in active service on the U.S.S. Richard Kraus.  Also, the Veteran does not argue, nor does the evidence show, that he was ever present on the landmass of Vietnam during active service.  

As an initial matter, private treatment records show that he Veteran was diagnosed with prostate cancer in November 2011, but was showing symptoms of the disability shortly before the diagnosis.  Service treatment records of record do not contain or mention any problems with regard to the Veteran's prostate.  Further, there is no evidence, nor does the Veteran allege, that his prostate cancer had onset during service.  Thus, this claim is denied on a direct theory of entitlement.  The Veteran argues that Agent Orange is the nexus.  However, as explained below, in-service Agent Orange exposure cannot be presumed here and has not otherwise been confirmed.  

A response to a Personnel Information Exchange System (PIES) request for confirmation of service in Vietnam was returned in June 2011, answering that service in the Republic of Vietnam was unable to be determined.  The Veteran did have confirmed service aboard the U.S.S. Richard E. Kraus, which was in the waters of the Republic of Vietnam from December 9, 1972, to January 1, 1973, and from January 11, 1973, to February 22, 1973.  

In an August 2011 Memorandum, the RO detailed that the Veteran had submitted insufficient information to forward a request to the Joint Services Records Research Center (JSRRC) to corroborate herbicide exposure in service.  The Memorandum detailed the procedures taken to obtain this information.  

First, the Veteran had reported that he had received a Combat Action Ribbon for his service in Vietnam while aboard the U.S.S. Richard E. Kraus.  The Veteran, in a November 2010 claim, alleged he was within the inland waterways of the Republic of Vietnam.  The Memorandum noted, however, that the Veteran provided no places or dates in this claim.  In December 2010, the Veteran was asked via letter to provide evidence of service in the Republic of Vietnam.  STRs and a PIES request for personnel files were requested.  The PIES response was received, as well as incomplete STRs, and the Veteran did have a confirmed Combat Action Ribbon for firing the guns of the U.S.S. Richard E. Kraus off the coast of Vietnam in January 1973.  The Veteran was also credited with serving in a combat zone in Republic of Vietnam waters from December 1972 to February 1973.  However, in these responses, there was no evidence of the ship going into the inland waterways.  

The Memorandum did acknowledge a January 2011 submission by the Veteran of a list of ships that were within the inland waterways of the Republic of Vietnam during the war.  This list included the U.S.S. Richard E. Kraus.  While this information is true, the U.S.S. Richard E. Kraus is not listed as being in the inland waterways during the Veteran's service.1  Rather, the ship is on the list for the period June 2-5, 1966.  The Veteran's active service is from November 1971 to May 1976.   

Thus, based on the evidence outlined above, the Board concludes the Veteran was not exposed to Agent Orange during his military service, and the statutory presumption is inapplicable here.  Again, while PIES response, the contemporaneous RO Formal Finding, and the evidence submitted by the Veteran confirm that U.S.S. Richard E. Kraus engaged in naval gunfire support operations in the coastal waters of Vietnam, none of these documents provide evidence that the ship approached land or otherwise operated in the inland waterways of Vietnam.  The Board therefore finds this research that the Veteran's ship did not enter the inland waters of Vietnam more probative than the Veteran's statement that it did.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent laws and regulations, the Board finds that there is no competent evidence that the Veteran was exposed to herbicides during his service.  The presumption of service connection thereby does not attach.  The Veteran does not contend, and the evidence does not show, that his prostate cancer arose during service.  Moreover, there is no competent evidence linking his prostate cancer to service.  His assertions are outweighed by the evidence discussed above, which does not establish an in-service disease or injury, to include herbicide exposure.  As such, service connection for prostate cancer is not warranted, and the claim must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.C. Erectile Dysfunction

At the outset, the Board notes that the Veteran has satisfied the first element of service connection for erectile dysfunction.  In November 2011, the Veteran appeared at the VA urology clinic with complaints of continued erectile dysfunction as a result of his prostate condition.  A February 2012 VA treatment note documents the Veteran reporting that he had experienced no erections since his prostate surgery and receiving the diagnosis of erectile dysfunction. The Board finds that the present disability is met.  

However, the Veteran has claimed this condition as secondary to prostate cancer, which is not service-connected.  A claim for service connection on a secondary basis cannot succeed where the claimed disability is proximately due to or the result of a non-service-connected disease or injury.  Thus, the Veteran's claim must be denied on a secondary basis.  

Further, the preponderance of the evidence is against a finding that the Veteran suffered any injury or disease causally related to erectile dysfunction during service.  Thus, his appeal as to this issue must be denied on a direct theory of entitlement.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A.  § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.D. Diabetes Mellitus  

The Veteran contends that diabetes mellitus, type II (DM), is related to exposure to herbicides, Agent Orange specifically, during service while stationed on the U.S.S. Richard E. Kraus.  For the same reasons as those provided in the section addressing the Veteran's claim for service connection for prostate cancer, the Veteran is not presumed to have been exposed to herbicides during service.  Thus, he is not entitled to the presumption of service connection based on herbicide exposure.  The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in addition to the lack of evidence indicating presumptive service connection due to herbicide exposure, the record also does not substantiate that DM is directly related to military service or manifested to a compensable degree within a year of separation from active service.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds the presumption of service connection does not attach. The Veteran does not contend, and the evidence does not show, that his DM arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his DM to service.  His assertions are outweighed by the evidence discussed above, which does not establish an in-service disease or injury, to include herbicide exposure.  As such, service connection for diabetes mellitus, type II, is not warranted, and the claim must be denied. There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.E. Left Finger and Hand Neuropathy

The Board notes that the Veteran is already service-connected for scars of the left hand incurred during service.  In VA examinations from October 2010 and December 2011, both scheduled to address claims for increased ratings for scars, the Veteran described decreasing grip strength with intermittent cramping in the left hand in the fingers of the left hand.  In the October 2010 examination, the examiner noted that the Veteran had presented with a letter from a private physician that indicated the numbness and cramping in the left hand was due to carpal tunnel syndrome.  In another VA examination for an increased rating claim for scars on the left hand in June 2014, the examiner stated that the cramping and pain in the left hand and fingers was not related to the service-connected burn disability.  

The Board is not aware of any other clinical evidence pertaining to this claim.  Based on these reports, the Board finds that the first element of service connection is met.  The Veteran has a condition of his left hand and finger that manifests as cramping, paresthesias, and pain.  

However, there is no competent evidence of record that links this condition to either service or to a service-connected injury.  Indeed, the medical evidence of record actively negates any connection between the cramps and pain in the left hand and his service-connected scars resulting from a burn in service.  Further, there is no evidence of symptoms of left hand neuropathy manifesting to a compensable degree within one year of the Veteran's active military service.  

The Veteran has provided his own statements indicating that his claimed condition is due to burns sustained during service.  In this regard, there is no evidence that the Veteran has expertise in determining the cause of cramping, paresthesias, or pain in the hands.  He is thus considered a layperson.  

Whether a cramping and painful hand condition present many years after active service is due to burn scars is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires medical expertise and knowledge.  Consequently, the Board finds that the Veteran's nexus opinion is not competent evidence.

Thus, the preponderance of the evidence is against a finding that the Veteran suffered any injury or disease causing these symptoms in his left hand during service or one year of separation from service.  Further, the preponderance of the evidence is against a finding of a nexus between this condition and a service-connected disability.  Thus, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left foot bunions is denied.

Service connection for right foot bunions is denied.

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for left finger and hand neuropathy is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

In his July 2011 claim, the Veteran alleged that sleep apnea was caused by an existing service-connected condition.  At that time, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and residual scar from a burn on the left hand.  

The Veteran has not yet been afforded a VA examination for his claimed sleep apnea. As noted above, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

VA medical records show a diagnosis of sleep apnea over the course of the claim and appeal period.  The Veteran also uses a continuous positive airway pressure (CPAP) machine to treat his apnea.  Additionally, the evidence of record suggests that there is an indication of association between sleep apnea and the Veteran's PTSD.  One of the symptoms the clinical social workers and physicians attribute to the Veteran's PTSD is the inability to sleep through the night, resulting in fatigue.  The portion of the VA medical records, generally from March 2011, that addresses these symptoms, also reference the Veteran's sleep apnea.  Further, in a November 2014 VA examination administered for the Veteran's PTSD, the Veteran reported that he had continued difficulty with sleeping before also reporting sleep apnea and not being able to tolerate the CPAP machine most of the time.  

Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea, including his claim that it is secondary to his-service connected PTSD. See 38 C.F.R. § 3.310; McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure);

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep was either (1) caused by or (2) is aggravated beyond the natural progression by the Veteran's service-connected PTSD.

2.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


